


EXHIBIT 10.15

CONSULTING AGREEMENT

PARTIES

    This agreement ("Agreement") is effective as of November 1, 2000 by and
between Providian Bancorp Services, a California corporation ("Company"), and
James V. Elliott ("Consultant").

RECITAL

    In an effort to accommodate the business impact of Consultant's separation
from the Company, the Company desires to retain Consultant on a project basis
for a limited period. In furtherance thereof, the Company and Consultant desire
to enter into this Agreement.

AGREEMENT

    In consideration of the mutual covenants set forth below, the parties hereby
agree as follows:

1.Engagement of Services; Scope.

    Consultant, pursuant to the provisions of this Agreement, is hereby retained
by the Company to perform services on a project basis for the Company and, when
designated by the Company, its affiliates ("Services") including, but not
limited to: advising on the transition of Consultant's former Managing Director
duties to the person or persons deemed appropriate by the Company; advising on
Providian UK's relationship with the Financial Services Authority and the UK
media; if requested, serving on the Board of an independent bank established by
Providian UK and allowing his name to be submitted to the Financial Services
Authority for that purpose in any application for such a bank; if requested,
serving on the Board and/or the Executive Committee of the proposed joint
venture with Great Universal Stores; and advising on any other aspect of
Providian's existing or anticipated international business ventures. Said
Services shall be performed by Consultant at the Company's request.

2.Fees and Expenses.

a.For each full hour Consultant performs Services for Company under this
Agreement, Company shall pay Consultant a fixed fee of $150.00 per hour, but in
no event less than four (4) hours for each day in which Services are rendered,
payable within twenty-one (21) business days of the Company's receipt of
Consultant's invoice containing date(s) of work performed, description(s) of the
work performed, and the amount billed. Consulting fees for less than a full hour
(for days on which more than four (4) hours work is performed) shall be
prorated.

b.Consultant shall be entitled to reimbursement by Company for all reasonable
out-of-pocket expenses incurred in the performance of authorized Services.
Consultant will provide original receipts or other appropriate documentation for
all such expenses. Actual out-of-pocket expenses which are approved by the
Company shall be reimbursed within twenty-one (21) business days of the
Company's receipt of an invoice with appropriate documentation from Consultant,
which shall identify, for related expense(s), the date(s) of the work performed
and description(s) of the work performed. Reasonable incidental expenses include
but are not limited to: internal UK travel and travel to and from the United
States or other locations, as requested by the Company for the purpose of
performing the Services; travel to and from the United States for Providian
Financial

1

--------------------------------------------------------------------------------

Corporation Board meetings while Consultant serves on the Board; and airfare
expenses for Consultant's spouse to travel to Providian Financial Corporation
Board meetings while Consultant serves on the Board. Company agrees that
business class airfare for international travel to and from the United States
under this Agreement will be considered reasonable, or the next available higher
class of service when business class is not available. Amounts paid for
Consultant's spouse's travel shall be grossed-up for income tax purposes.

c.Consultant shall invoice Company for the fees and expenses set forth in
Sections 2(a) and (b) above. Company may withhold payment for any disputed
portion of such invoices until such dispute is resolved.

d.In addition to the information and documentation required by Sections 2(a) and
(b) above, Consultant's invoices shall contain Consultant's U.S. tax
identification number. Invoices shall be submitted to the Executive Vice
President of International Business at Providian Financial Corporation, 201
Mission Street, San Francisco, California 94105.

e.Consultant shall receive payment as a non-employee Providian Financial
Corporation Board member at the current Board retainer rate, prorated for the
period beginning with the effective date of Consultant's resignation as a
regular employee of the Company and its affiliates, and continuing for such
period as Consultant serves on the Board of Providian Financial Corporation.



3.Additional Terms and Conditions.

a.Housing:  The Company shall pay for the extension of Consultant's current
residential lease on property located in London for an additional six (6) months
from the effective date of this Agreement. In the event that payments pursuant
to this provision must be reported as income to Consultant, said payments shall
be grossed up for income tax purposes. The Company will reimburse Consultant for
all business telephone calls made from the residence in connection with the
performance of authorized Services, provided that such calls are properly
invoiced and submitted pursuant to the terms set forth in Section 2 above.

b.Stock Options:  (i) If Consultant continues to serve as a non-employee
Director of Providian Financial Corporation or as a Consultant under this
Agreement through May 11, 2001, the portion of the options granted to Consultant
in his capacity as a regular employee on May 11, 2000 that is scheduled to vest
on May 11, 2001, which represents the right to purchase 15,000 shares of
Providian Financial Corporation common stock at the specified exercise price
(the "Designated Stock Options"), shall vest on the earlier of (1) May 11, 2001
or (2) the occurrence of a change in control of the Company (as defined in the
2000 Stock Incentive Plan). However, in the event that Consultant engages in any
Restricted Activities (as defined in Section 7(a) below) prior to the occurrence
of (1) of (2) of this paragraph, Consultant shall forfeit said Designated Stock
Options as well as any other stock options granted to Consultant in his capacity
as a regular employee on May 11, 2000 under the 2000 Stock Incentive Plan. Upon
vesting, the Designated Stock Options shall expire five years after the date of
Consultant's retirement as defined in the 2000 Stock Incentive Plan.

(ii)Any stock options that were granted to Consultant in his capacity as a
non-employee Director of Providian Financial Corporation that are unvested on
the effective date of his retirement as a regular employee will continue to vest
according to the vesting schedule in the original grant agreement(s) so long as
he continues to serve as a Director of Providian Financial Corporation.

2

--------------------------------------------------------------------------------

(iii)Any stock options that were granted to Consultant in his capacity as a
regular employee of Providian Financial Corporation that are unvested on the
effective date of his retirement as a regular employee may continue to vest
according to the vesting schedule in the original grant agreement(s) if
permitted by the relevant plan document(s).

(iv)Any stock options granted to Consultant that vested prior to the effective
date of his retirement as a regular employee shall continue to be governed by
the terms and conditions in the original grant agreement(s).



c.Restricted Stock:

(i)Unvested Restricted Stock in the amount of 651 shares granted to Consultant
under the Providian Financial Corporation Stock Ownership Plan while Consultant
was a non-employee Director of Providian Financial Corporation shall continue to
vest in accordance with the original grant agreement(s).

(ii)Unvested Restricted Stock granted to Consultant while Consultant was a
regular employee shall vest in accordance with the Providian Financial
Corporation Stock Ownership Plan.



d.Per Diem:  Company shall also pay Consultant a reasonable per diem meal
allowance for each day Consultant is in the UK and for every day that Consultant
is performing Services outside the UK, to be recommended by Ernst & Young LLP in
London, subject to the mutual agreement of the parties.

e.Visa Costs:  Company shall also pay all reasonable costs incurred to extend
Consultant's existing immigration visa to permit performance under the terms of
this Agreement.

f.Taxes:  Company will pay to have Ernst & Young LLP prepare Consultant's taxes
for the duration of this Agreement plus one year. Ernst & Young LLP will
minimize United Kingdom liability, however, Consultant will not pay more than an
established California resident.

g.Moving Expenses:  Company shall pay to move Consultant's household goods from
London, UK to the United States at a weight not to exceed 5,000 pounds.



4.Term and Termination:

a.Termination:  This Agreement may be terminated (i) at any time at Consultant's
option with thirty (30) days prior written notice to Company, (ii) by either
party upon the occurrence of a change in control (as defined in Consultant's
Change in Control Agreement with the Company) by providing five (5) days prior
written notice to the other party, (iii) at any time by the Company upon written
notice to Consultant in the event that Consultant engages in any Restricted
Activities under Section 7(a), or (iv) by the Company with thirty (30) days
prior written notice but not prior to the occurrence of (iii) above or earlier
than May 11, 2001. Any termination of this Agreement under this provision, other
than as a result of Consultant's engaging in Restricted Activities or except as
otherwise required by Providian Financial Corporation's by-laws, will not
require Consultant to resign as a Director of Providian Financial Corporation.
Nor will such termination affect the Company's obligation to pay Consultant's
housing expense under Section 3(a), visa costs under Section 3(e), travel to and
from Board meetings under Section 2(b), and moving expenses under Section 3(g).

b.Term:  Unless previously terminated as set forth above, this Agreement shall
terminate on May 31, 2001.

3

--------------------------------------------------------------------------------

5.Quality of Service.

    Consultant acknowledges that his personal involvement is critical to the
Services to be rendered, and Consultant therefore agrees not to substitute other
persons for himself or to substantially reduce his efforts as to the Services,
without the prior written approval of the Company. Consultant agrees to perform
the Services in a prompt, efficient, creative, and skillful manner.

6.Independent Contractor Status.

a.It is understood and agreed that Consultant shall perform the Services as an
independent contractor. Consultant shall not be or represent himself to be an
employee, agent, joint venturer or partner of the Company. Consultant shall not
have (i) any authority to bind the Company in any respect. This consultancy
agreement shall not create any entitlement to or participatory interest in any
Company employee benefit, including vacation, insurance or health plan, or any
pension, stock, stock option, bonus or profit sharing plan herein "Plans" not
already created by these Plans. Execution of and performance under this
agreement shall not be construed as a waiver of or a forfeiture of any rights
Consultant may have under the Plans including but not limited to rights as a
retiree or as a person who has continued unbroken service with the Company by
virtue of serving as a Consultant and/or Director.

b.When, for the convenience of the Company, Services shall be performed on
Company premises, Company shall make available to Consultant such Company work
space and other assistance, equipment and supplies as is reasonable and
necessary for the performance of the Services, including an enclosed office and
the assistance of other Company staff. Consultant agrees to comply with all
rules and regulations established by Company governing access to and activity in
and around Company's premises, including the furnishing to Company of
information necessary for security and proprietary clearance.

c.Consultant acknowledges that Consultant is subject to the control and
direction of Company as to the designation of Services to be performed and the
results to be accomplished, but not as to the means, methods or sequence used by
Consultant for accomplishing the results.

d.As an independent contractor, Consultant is responsible for paying any
applicable taxes and insurance. In particular, the Company will not make
unemployment insurance contributions on behalf of Consultant, withhold income
tax from Consultant's payments, make disability insurance contributions on
behalf of Consultant, or obtain workers' compensation insurance on behalf of
Consultant. Consultant will indemnify the Company against any liability for any
of the payments or withholdings described in this paragraph.



7.Additional Activities.

a.Limitations On Other Activities.  During the period in which Consultant
provides Services under this Agreement (the "Consulting Period"), and for the
one-year period following the termination of the Consulting Period, Consultant
will not directly or indirectly (whether for compensation or without
compensation), as an individual proprietor, partner, stockholder, officer,
employee, advisor, director, joint venturer, investor, lender, or in any other
capacity whatsoever (other than as the holder of not more than one percent (1%)
of the total outstanding stock of a publicly held company), engage in any
business activity in the consumer lending field (the "Field") or that involves
the development, production, marketing or selling of retail credit card or other
consumer products in the United States or abroad which are, directly or
indirectly, identical to, substantially similar to, or competitive with, the
credit card or other consumer products of the Company or any

4

--------------------------------------------------------------------------------

affiliate of the Company ("Restricted Activities"). The Restricted Activities
are in addition to the limitations on Consultant's activities set forth in the
Confidentiality Agreement (Exhibit A hereto).

b.During the Consulting Period and for the one-year period following the
termination of the Consulting Period, Consultant will not: (i) actively recruit,
solicit or induce, or attempt to induce, any director, officer, employee or
consultant of the Company or any affiliate of the Company to terminate his or
her employment with, or otherwise cease his or her relationship with, the
Company or any affiliate of the company; or (ii) intentionally solicit, divert
or take away, or attempt to divert or to take away, the business or patronage of
any of the clients, customers or accounts, or prospective clients, customers or
accounts, if any, of the Company or any affiliate of the Company who were
contacted, solicited or served by Consultant during the Consulting Period.

c.The restrictions set forth in Sections 7(a) and (b) are considered by the
parties to be reasonable for the purposes of protecting the business of the
Company. However, if any such restriction is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic areas as to which it may be enforceable.

d.Activities prohibited by the Paragraph 7. Do not apply to the practice of law
relative to the described activities. Said practice can only commence at the
expiration of this Consulting Agreement.



8.Effect of Termination.

    Upon the termination of this Agreement, each party shall be released from
all obligations and liabilities to the other party occurring or arising after
the date of such termination, except that any termination of this Agreement
shall not relieve (i) Consultant of Consultant's obligations under the
Confidentiality Agreement (Exhibit A), (ii) Consultant or the Company from any
liability arising from any breach of this Agreement, and (iii) Company of its
obligations under the last sentence of Section 4(a). Upon termination of this
Agreement for any reason whatsoever, Consultant shall promptly surrender and
deliver to the Company all documents, notes, notebooks, drawings,
specifications, calculations, sequences, data, including computerized data, and
other materials of any nature pertaining to Consultant's work with the Company
or any affiliate of the Company, and any documents or data of any description
(or any reproduction of any documents or data) containing or pertaining to any
proprietary or confidential information relating to the Company or any affiliate
of the Company.

9.Proprietary Information.

    Consultant agrees to execute and comply with the terms of the attached
Confidentiality Agreement (Exhibit A hereto).

10.Assignment.

    The rights and liabilities of the parties hereto shall bind and inure to the
benefit of their respective successors, heirs, executors and administrators, as
the case may be; provided that, as the Company has specifically contracted for
Consultant' Services, Consultant may not assign or delegate Consultant's
obligations under this Agreement either in whole or in part without the prior
written consent of the Company.

5

--------------------------------------------------------------------------------

11.Governing Law.

    The laws of the State of California shall govern with respect to this
Agreement and any questions which may arise under this Agreement..

12.Legal and Equitable Remedies.

    Because Consultant's Services are personal and unique and because Consultant
may have access to and become acquainted with Company's and its affiliates'
proprietary and confidential information, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

13.Headings.

    The section headings appearing in this Agreement are inserted only as a
matter of convenience and in no way define, limit, construe or describe the
scope or intent of such section nor in any way effect this Agreement.

14.Severability.

    In the event that any one or more of the provisions of this Agreement shall
be deemed invalid, illegal or unenforceable in any respect for any reason, the
validity, legality and enforceability of any such provisions in every other
respect and of the remaining provisions of this Agreement shall not in any way
be impaired. Any ambiguity which arises by reason of such invalidity, illegality
or unenforceability shall be construed in accordance with the overall intent of
the parties as exhibited by the remaining provisions of this Agreement.

15.Complete Understanding; Modification.

    This Agreement constitutes the final, exclusive and complete understanding
and agreement of the parties hereto and supersedes all prior understandings and
agreements. Any waiver, modification or amendment of any provision of this
Agreement shall be effective only if in writing and signed by the parties
hereto.

16.Notices.

    Except as otherwise expressly provided herein, any and all written notices
hereunder shall be given to the appropriate party at the address specified below
or at such other address as the party shall specify in writing. Such notice
shall be sent by express courier, messenger or facsimile transmission, and shall
be deemed given (i) when delivered by express courier or messenger or (ii) when
transmitted by facsimile, receipt confirmed, with a hard copy sent concurrently
by express courier for certified delivery to such address.

    IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 
   
PROVIDIAN BANCORP SERVICES   CONSULTANT
 
 
  /S/ JOHN H. ROGERS

--------------------------------------------------------------------------------

  /S/ JAMES V. ELLIOTT

--------------------------------------------------------------------------------

John H. Rogers   James V. Elliott Executive Vice President    
Address: 201 Mission St.
        San Francisco, CA 94105
 
Address:
Fax: (415) 278-6028
 
Fax:

6

--------------------------------------------------------------------------------

EXHIBIT A
PROVIDIAN BANCORP SERVICES
CONFIDENTIALITY AGREEMENT

    In consideration of my consulting engagement with Providian Bancorp Services
(the "Company"), or one of its affiliates, I hereby agree as follows:

1.Recognition of Company's Rights; Nondisclosure At all times during my
consulting engagement and thereafter, I will hold in strictest confidence and
will not disclose, use, lecture upon or publish any of the Company's Proprietary
Information (defined below), except to the extent that disclosure, use or
publication (i) is required in connection with my work for the Company, or
(ii) is expressly authorized in writing by an officer of the Company.

    The term "Proprietary Information" shall mean any and all confidential,
proprietary, or trade secret knowledge, data or information of the Company
and/or its affiliated entities, including but not limited to the Company's
strategic plans, new product plans, consumer marketing research and information,
business results and financial information, ideas, processes, formulas, source
and object codes, data, programs, database developments, and other works of
authorship; know-how, improvements, discoveries, developments, designs and
techniques; information regarding research and development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; information
regarding the skills and compensation of Company employees; and any other
confidential, proprietary or trade secret knowledge, data or information, in
whatever form or medium, produced by or for the Company, except that Proprietary
Information shall not include any information that has been made public in any
source, either written or verbally.

2.Third Party Information. I understand that the Company and its affiliated
companies has received and in the future will receive from third parties
including, but not limited to, customers, potential customers, and vendors,
confidential or proprietary information ("Third Party Information") subject to a
duty on the Company's (and/or affiliated companies') part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the term of my consulting engagement and thereafter, I will
hold such Third Party Information in the strictest confidence and will not
disclose (to anyone other than Company personnel who need to know such
information in connection with their work for the Company) or use, except in
connection with my work for the Company, Third Party Information unless
expressly authorized by an officer of the Company in writing.

3.Property Rights. All right, title, and interest in and to all results and
products of any services I perform for or on behalf of the Company shall at all
times be and remain the sole and exclusive property of the Company, whether such
results and products are interim or final, tangible or intangible. Such results
and products include, without limitation, every invention, mask work, work of
authorship, formula, trade secret, computer program (including without
limitation, object code, source code, listings, routines, flow charts,
algorithms and related documentation), manual, specification, technique,
product, concept, know-how or similar property, whether or not patentable or
copyrightable and whether or not embodied in any tangible form, that are made,
developed, perfected, designed, conceived or first reduced to practice by me,
either solely or jointly with others, in the course and scope of services I
perform for or on behalf of the Company.

    I further agree that any patent, copyright, trade secret, trademark, mask
work or other intellectual property rights that may arise from services I
perform for or on behalf of the Company shall be in the name of, and are hereby
exclusively assigned to, the Company. I shall without further consideration
execute and deliver such instruments, and take such other actions, as the
Company may reasonably

7

--------------------------------------------------------------------------------

require to establish, evidence, maintain, defend or enforce the exclusive
ownership by the Company of such intellectual property rights and of any
tangible works or property produced by me in the course of performing services
for or on behalf of the Company.

    In accordance with the Company's instructions, I shall create and maintain
for the benefit of the Company complete and accurate records of the services I
perform and of the creation and development of any technology in which I
participate. I shall not destroy any such records without the express consent of
the Company.

    I understand that the provisions in this Section 3 do not apply to any
invention that qualifies fully as a non-assignable invention under the
provisions of Section 2870 of the California Labor Code. I have reviewed the
notification on Exhibit 1 (Limited Exclusion Notification) attached hereto and
agree that my signature acknowledges receipt of the notification.

4.No Improper Use of Materials. During my consulting engagement with the Company
I will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employer or any other person to whom I have an
obligation of confidentiality. I will not bring onto Company premises any
materials belonging to any former employer or any other person to whom I have an
obligation of confidentiality without the consent of the former employer or
person and the approval of my direct supervisor.

5.No Conflicting Obligations. I represent that my performance of all the terms
of this Agreement and as a consultant of the Company does not and will not
breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my consulting engagement with the Company. I
have not entered into, and I agree I will not enter into, any agreement either
written or oral in conflict herewith.

6.Return of Company Documents and Other Company Property. When I complete my
consulting engagement with the Company, I will deliver to the Company any and
all drawings, notes, memoranda, specifications, devices, formulas, and documents
together with all copies thereof; and any other material containing or
disclosing any Third Party Information or Proprietary Information of the Company
as well as any and all Company property.

    I have been informed and acknowledge that the unauthorized taking of the
Company's trade secrets:

(i)could result in civil liability under California Civil Code Section 3426, and
that, if willful, could result in an award for triple the amount of the
Company's damages and attorneys' fees; and

(ii)is a crime under California Penal Code Section 499(c), punishable by
imprisonment for a time not exceeding one year, or by a fine not exceeding five
thousand dollars ($5,000), or by both.



7.No Solicitation. I agree that during the period of my consulting engagement
with the Company and for one (1) year after the date of completion of my
consulting engagement with the Company, I will not (i) induce any employee or
consultant of the Company or affiliated company to leave the employ of the
Company or affiliated company or (ii) solicit the business of any client or
customer of the Company or affiliated company (other than on behalf of the
Company).

8.Legal and Equitable Remedies. The Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond, and without prejudice to any other rights and
remedies that the Company may have for a breach of this Agreement.

8

--------------------------------------------------------------------------------

9.Governing Law. This Agreement will be governed by and construed according to
the laws of the State of California.

10.Entire Agreement. This Agreement is the final, complete and exclusive
agreement of the parties with respect to the subject matter hereof and
supersedes and merges all prior discussions between us. No modification of or
amendment to this Agreement, nor any waiver of any rights under this agreement,
will be effective unless in writing signed by the party to be charged. Any
subsequent change or changes in my duties or compensation will not affect the
validity or scope of this Agreement.

11.Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then the remaining provisions will continue in full force
and effect.

12.Nothing herein shall prohibit Consultant from practicing law including but
not limited to the areas of consumer lending. In the event that Consultant
performs legal services for a direct competitor, Consultant acknowledges that
the Company has a reasonable expectation of confidentiality as to all matters
covered by the Confidentiality Agreement and that Consultant will be obligated
in the performance of any legal services for a direct competitor to respect the
Company's expectation of privacy.

13.Survival. The provisions of this Agreement shall survive the termination of
my consulting engagement and the assignment of this Agreement by the Company to
any successor in interest or other assignee.

    I AGREE AND UNDERSTAND THAT NOTHING IN THIS AGREEMENT SHALL CONFER ANY RIGHT
WITH RESPECT TO CONTINUATION OF MY CONSULTING ENGAGEMENT WITH THE COMPANY, NOR
SHALL IT INTERFERE IN ANY WAY WITH MY RIGHT OR THE COMPANY'S RIGHT TO TERMINATE
MY CONSULTING ENGAGEMENT.

    THIS AGREEMENT SHALL BE EFFECTIVE AS OF THE FIRST DAY OF MY CONSULTING
ENGAGEMENT WITH THE COMPANY.

    I UNDERSTAND THAT THIS AGREEMENT RESTRICTS THE DISCLOSURE AND/OR USE OF THE
COMPANY'S PROPRIETARY AND CONFIDENTIAL INFORMATION DURING OR SUBSEQUENT TO MY
CONSULTING ENGAGEMENT WITH THE COMPANY.

    I HAVE READ THIS AGREEMENT CAREFULLY AND UNDERSTAND ITS TERMS.

 
   


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Date   Consultant's Signature
ACCEPTED AND AGREED TO:
Providian Bancorp Services
 
By:
      

--------------------------------------------------------------------------------


 
 
Date:           

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

Confidentiality Agreement
Exhibit 1

LIMITED EXCLUSION NOTIFICATION

    THIS IS TO NOTIFY YOU in accordance with Section 2872 of the California
Labor Code that the foregoing Agreement between you and the Company does not
require you to assign or offer to assign to the Company any invention that you
developed entirely on your own time without using the Company's equipment,
supplies, facilities or trade secret information except for those inventions
that either:

1.Relate at the time of conception or reduction to practice of the invention to
the Company's business, or actual or demonstrably anticipated research or
development of the Company; or

2.Result from any work performed by you for the Company.

    To the extent a provision in the foregoing Agreement purports to require you
to assign an invention otherwise excluded under the preceding paragraph, the
provision is against the public policy of the State of California and is
unenforceable.

    This limited exclusion does not apply to any patent or invention covered by
a contract between the Company and the United States or any of its agencies
requiring full title to such patent or invention to be in the United States.

I ACKNOWLEDGE RECEIPT of a copy of this notification.

 
   
By:   Date:       

--------------------------------------------------------------------------------

        

--------------------------------------------------------------------------------

      Consultant's Signature    
      

--------------------------------------------------------------------------------


 
      

--------------------------------------------------------------------------------

      Print: Consultant's Name    
ACCEPTED AND AGREED TO:
Providian Bancorp Services
 
By:
      

--------------------------------------------------------------------------------


 
 
Date:           

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------
